Order for judgment affirmed. After MacKenzie v. School Comm. of Ipswich, 342 Mass. 612, the school committee brought this petition for a writ of certiorari. The single justice ordered judgment quashing the decree of the Superior Court and affirming the vote of dismissal. The only appeal is by the school teacher as “a person aggrieved.” See G-. L. c. 213, § ID (as amended through St. 1957, c. 155). See also Marcus v. Commissioner of Pub. Safety, 255 Mass. 5, 8. The validity of the dismissal being resubmitted to us on substantially the same record calls for no lengthy statement. The appellant admits that one contention she makes was decided adversely to her in our previous decision. Other contentions, she argues, were not so covered. We do not agree. As this is merely a matter of carefully reading the prior opinion, we need not elaborate. One contention we shall notice expressly. The single justice could properly assume that dismissal would have been voted upon the basis of the one charge of unbecoming conduct upheld by the Superior Court judge. In a letter to the appellant the school committee listed grounds for possible dismissal, stating “each such ground being considered by the school committee to be an independent and sufficient ground.”